NONPRECEDENTIAL  DISPOSITION  
                        To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1  

  
  

                    United States Court of Appeals
                                     For  the  Seventh  Circuit  
                                     Chicago,  Illinois  60604  
                                     Submitted  January  5,  2017*  
                                      Decided  February  7,  2017  
  
  
                                                    Before  
  
                              FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                              ANN  CLAIRE  WILLIAMS,  Circuit  Judge  
  
                              DAVID  F.  HAMILTON,  Circuit  Judge  
  
  
No.  16-­‐‑2349                                                                Appeal  from  the  United  
                                                                               States  District  Court  for  
UNITED  STATES  OF  AMERICA,  
                                                                               the  Northern  District  of  
   Plaintiff-­‐‑Appellee,  
                                                                               Illinois,  Eastern  Division.  
           v.  
                                                                               No.  10  CR  759-­‐‑2  
FRANCISCO  NARVAEZ,  also  known  as  Paco,                                    John  J.  Tharp,  Jr.,  Judge.  
    Defendant-­‐‑Appellant.  
  
  
  
                                             Order  
  
    The  district  court  sentenced  Francisco  Narvaez  to  72  months’  imprisonment,  
within  the  Guideline  range  of  70  to  87  months  calculated  by  the  presentence  
report.  His  lawyer  did  not  protest  the  use  of  that  range.  But  on  appeal  Narvaez  
contends  that  the  range  should  have  been  lower—in  particular,  that  he  should  

*  We  have  unanimously  agreed  to  decide  the  case  without  argument  because  the  briefs  and  
record  adequately  present  the  facts  and  legal  arguments,  and  argument  would  not  significantly  
aid  the  court.  See  Fed.  R.  App.  P.  34(a)(2)(C).  
No.  16-­‐‑2349                                                                             Page  2  
  
  
have  been  in  criminal  history  category  I  rather  than  criminal  history  category  II.  
Confessing  error,  the  prosecutor  has  conceded  that  Narvaez  is  correct.  
  
       The  presentence  report  counted,  toward  Narvaez’s  criminal  history,  a  2005  
conviction  in  Illinois  for  aggravated  unlawful  use  of  a  weapon.  Such  a  conviction  
is  indeed  on  his  record,  but  the  Supreme  Court  of  Illinois  has  held  that  the  statute  
under  which  Narvaez  had  been  convicted  violates  the  Constitution’s  Second  
Amendment.  See  People  v.  Aguilar,  2013  IL  112116  (Sept.  12,  2013).  The  Sentencing  
Commission  has  decided  that  convictions  under  statutes  later  found  to  be  
unconstitutional  must  not  be  counted  toward  criminal  history.  U.S.S.G.  §4A1.2  
Application  Note  6.  It  follows  that  the  district  court  erred  in  calculating  
Narvaez’s  recommended  range,  and  the  error  is  sufficiently  well  established  and  
(potentially)  consequential  that  it  meets  the  standard  for  correction  under  the  
plain-­‐‑error  standard.  Whether  a  lower  recommended  range  affects  the  sentence  
is  a  question  for  the  district  court  to  consider.  
  
       The  judgment  of  the  district  court  is  vacated,  and  the  case  is  remanded  for  
resentencing.